department of the treasury internal_revenue_service washington d c contact person id number telephone number number release date se t eo ra t pe date date no third party contact sin employer_identification_number legend b dear ------------------ pre-seed capital funding activities classified as a supporting_organization under sec_509 of the code you support b which is tax-exempt under sec_501 and classified as a non-private foundation under sec_509 and sec_170 b operates a community college b faces serious problems because of a lack of learning and teaching opportunities in its geographic area for college graduates b is located in a county with an unemployment rate well above the rest of the state and an economy dependent upon heavy industrial and manufacturing businesses which have been downsizing their workforces the geographic area has been determined to be economically depressed this has caused b great difficulty in maintaining and expanding its educational programs and providing few opportunities for highly qualified college graduates as a result of the high unemployment rate many graduates have difficulty finding opportunities within b’s geographic area and consequently b’s ability to accomplish its tax-exempt purposes you propose to establish a state-of-the-art high technology innovation center and resource hub b in to combat the serious economic problems that are affecting your geographic area this is in response to your ruling_request as to the tax consequences associated with you are a tax-exempt under sec_501 of the internal_revenue_code and is you have stated that to help solve both the educational and economic problems participation with the county chamber of commerce a sec_501 organization and the county government will operate the program which will be designed to support all facets of the start-up development and growth of enterprises the program’s objective is to grow jobs and spearhead economic growth in your geographic area which will be a crucial component of b’s ongoing mission to provide its faculty students and the community with the cutting-edge knowledge experience and skills needed to succeed in an increasingly high-technology innovation driven economy it is anticipated that the program will provide b’s students with contemporary entrepreneurial experiences and opportunities b believes it must provide its students with real-world experiences and opportunities to establish a clear path from the classroom to personal and career fulfillment by enabling faculty to show and students to learn how to translate ideas into useful products and services that support economic growth expanding businesses and new jobs caused by the shortage of opportunities for exposure to real-world businesses around its campus and in its geographic area the program is designed to provide training resources and experiences to b’s students and faculty from theoretical learning to practical business application the program will consist of a comprehensive innovation center and resource hub which will include a research and business incubator fellowships and internships advanced computer and communication systems and a pre-seed capital fund information systems office space administrative services and training in business and marketing these facilities will be located on the main campus of b and in a nearby industrial park owned by b the goals of the incubator are to increase real-world innovation and technology based experiences that advance the education of the college’s students to perfect the innovation and technology-based business acumen of its faculty and to attract develop and retain high-technology and innovation based industries in your county so that students faculty and staff have opportunities to continue their learning and skills in your geographic area incubator as a comprehensive regional innovation center and resource hub your program will be committed to give anyone including faculty who has an idea technology or business a free first-level assessment college faculty will also be involved as advisors in assessing and in providing resources and services to the incubator’s assisted and associated businesses the faculty will transfer ideas from the classroom into laboratories computer simulations and production facilities as well from such laboratories simulations and facilities to the classroom program will be offered to students in order to provide real-life learning experiences b’s students will be eligible for co-op as well as part-time employment opportunities with incubator companies and resource providers the program will also expand b’s available offerings to undergraduate students the you have stated that strong connections will be made between b’s faculty and the the research and business incubator will provide state-of-the-art computer and those involved in the program hope to attract entrepreneurs and businesses from across the spectrum of the emerging innovation-based businesses an insufficient number of companies in such industries have established operations in your geographic area thus limiting the number and depth of learning research and career opportunities for the students of b a component of the program is the development of advanced computer and communications systems to connect b with the community the incubator and the individuals and businesses that participate in the program’s activities the communication system will connect the incubator sites and the main campus of b with telephone video- conferencing distance learning and other communication facilities the final component of the program is a pre-seed capital fund that will be allocated to enterprises associated with the incubator for early-stage product development marketing and business planning efforts you desire to establish a separate fund under your control for monies donated for the purpose of eventual contribution toward this pre-seed fund with the fund pre-seed monies will be invested in qualifying businesses especially in the early stages of proving technical feasibility assessing the potential of inventions and underwriting the cost of new product development marketing and business planning by furnishing pre-seed capital successful entrepreneurs will be attracted to the incubator as a result you hope they will settle where the prerequisites for research education and business development prevail with regard to the pre-seed capital fund greater than average risk may be incurred to foster worthwhile start-ups developed at an early stage the start-ups will offer research educational and career opportunities to b’s students faculty and graduates you state that the pre-seed fund will not be motivated by profit yet will maintain a risk reward balance the fund will raise capital on a philanthropic basis the fund will then be distributed to qualifying entrepreneurs on a matching basis for a small equity_interest in the venture you have stated that the purpose of the equity exchange is not profit but as a mechanism to self-perpetuate the fund the fund will match dollar-for-dollar capital raised by the entrepreneur the primary purpose of the fund is to ensure that additional pre-seed capital is available to encourage innovation and entrepreneurial behavior in your geographic area you believe this supports both b and your geographic area as it promotes future economic growth funding of the pre-seed capital fund from contributions will not jeopardize your exempt status under sec_501 of the code contributing to the funding of the pre-seed capital fund will not jeopardize you status as a non-private foundation under sec_509 of the code contributions made to you are deductible charitable_contributions under sec_170 of the code you have requested the following rulings sec_170 of the code allows as a deduction any charitable_contribution as defined sec_170 defines a school as an educational_organization which sec_501 of the code provides an exemption from federal_income_tax for sec_1_501_c_3_-1 of the income_tax regulations provides that the term in subsection c made within the tax_year sec_170 defines charitable_contribution to include a contribution or gift to or for_the_use_of a corporation or foundation a created or organized in the united_states or under the law of any state b organized and operated exclusively for charitable or educational_purposes c no part of which inures to the benefit of any private_shareholder_or_individual and d is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and does not participate in or intervene in any political campaign of any candidate for public_office normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where the educational activities are regularly carried on organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes charitable is used in sec_501 of the code in its generally accepted legal sense such term includes relief of the poor and distressed or of the underprivileged advancement of education and promotion of social welfare by organizations designed to accomplish any of the above purposes or to combat community deterioration and juvenile delinquency the instruction or training of individuals for the purpose of improving or developing their capabilities or the instruction of the public on subject useful to individuals and beneficial to the community sec_509 of the code states that a private_foundation includes a sec_501 organization other than an organization which is organized and at all times thereafter operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 and is operated supervised or controlled by or in connection with one or more organizations described in sec_509 and is not controlled directly or indirectly by one or more disqualified persons college students for internship programs providing work experience in various phases of government related to their studies while enabling them to contribute to the community qualifies for exemption under sec_501 of the code revrul_70_584 1970_2_cb_114 provides that a nonprofit organization that recruits revrul_74_587 1974_2_cb_162 provides that a nonprofit organization formed in sec_1_501_c_3_-1 of the regulations defines the term educational to include revrul_79_323 1979_2_cb_106 provides that an industrial commission revrul_76_419 1976_2_cb_146 provides that a nonprofit organization that revrul_75_284 1975_2_cb_202 provide that a nonprofit organization that was part to combat community deterioration through a program of financial assistance in the form of low cost or long term loans to or the purchase of equity interests in various business enterprises in economically depressed areas is exempt under sec_501 of the code the loans and purchases of equity interests were not undertaken for the purpose of profit but for the purpose of advancing the charitable goals of the organization and were not considered to be investments in a conventional business sense formed to provide high school graduates and college students with work experience for which they receive no compensation in selected trades or professions and that is financed by tuition and contributions from the general_public is an organization operated exclusively for charitable and educational_purposes and qualifies for exemption under sec_501 of the code purchases blighted land in an economically depressed community converts the land into an industrial park in order to provide employment opportunities for low income residents of the area in exempt under sec_501 of the code established by a state legislature to study the problems of industrial life in a particular geographic area is composed of representatives appointed by elected officials from each participating municipality and is authorized to provide for the housing of industries acquire land borrow money sell property issue bonds and establish a per capita assessment its activities are subject_to review by the state and member municipalities amount to be contributed to the commission are deductible charitable_contributions under sec_170 of the code investment_company licensed under sec_301 of the small_business investment act of which was formed to relieve poverty eliminate prejudice and discrimination reduce neighborhood tensions and combat community deterioration and that provide low -cost or long-term loans to businesses not able to obtain funds from conventional commercial sources with preference given to businesses that provide training and employment opportunities for the unemployed or under-employed residents of economically depressed areas may qualify for exemption under sec_501 of the code charitable purposes of b the educational opportunities created directly through pre-seed capital businesses located at the research and business incubator and associated with your program will contribute importantly to b’s teaching program your program will enhance the environment in which to instruct students and support the faculty for the purpose of improving and developing their capabilities see sec_1_501_c_3_-1 of the regulations and revenue rulings and supra you have stated that you will invest your pre-seed capital funds primarily in companies and ideas that further the the facts indicate that the program is operated to further the educational and revrul_81_284 1981_2_cb_130 provides that a nonprofit small_business the pre-seed capital fund is expected to assist in the promotion of professional educational mission of exposing students and faculty to cutting-edge innovative business endeavors you believe that any benefit to the companies in which you invest will be incidental to the purpose of advancing the educational_purposes of b your investments in these companies are viewed as a step along a continuum of activities from classroom studies through practical commercial application necessary to fulfill b’s educational mission the pre-seed capital fund contributes importantly and directly to carrying out your educational_purposes specialty occupations including high-technology and new-economy careers in b’s geographic area these careers will enhance the geographic area to attract new industry and provide useful products and services that support economic growth new jobs and expanding businesses which will foster the development of an innovation-oriented economy see sec_1_501_c_3_-1 of the regulations thus the educational program will improve the overall economic area and further social welfare purposes see revenue rulings and supra thus this activity will not jeopardize your exempt status under sec_501 of the code nor your non-private foundation status under sec_509 in addition any gift to you for the purposes discussed herein will qualify as a charitable_contribution under sec_170 see also revrul_79_323 supra accordingly based on all the facts and circumstances described above we rule funding of the pre-seed capital fund described herein fund will not jeopardize your tax-exempt status under sec_501 of the code funding of the pre-seed program described herein will not jeopardize your nonprivate foundation status under sec_509 of the code contributions made to you are deductible as charitable_contributions under sec_170 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or these rulings are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent regulations to the facts submitted other than with respect to the sections described code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we this ruling will be made available for public inspection under sec_6110 of the please keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name intend to make available for inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice and telephone number are shown in the heading of this letter enclosure technical group lawrence m brauer acting manager exempt_organizations notice sincerely s
